
	
		I
		112th CONGRESS
		1st Session
		H. R. 666
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Cohen (for
			 himself, Mr. Conyers, and
			 Mr. Butterfield) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services, acting through the Center for Health
		  Statistics, to allocate such sums as may be necessary for the collection of
		  statistics from the most recent versions of the Standard Certificates of Live
		  Birth and Death and the Standard Report of Fetal Death.
	
	
		1.Short titleThis Act may be cited as the
			 Birth Certificate Enhancement Act of
			 2011.
		2.Collection of
			 statistics from enhanced birth certificatesSubsection (n) of section 306 of the Public
			 Health Service Act (42 U.S.C. 242k) is amended by adding at the end the
			 following:
			
				(4)Of the amount
				appropriated for the Center each fiscal year, the Secretary, acting through the
				Center, shall provide such funds as may be necessary to support States in
				implementing the most recent versions of the Standard Certificates of Live
				Birth and Death and the Standard Report of Fetal Death and purchasing data from
				these vital records. In carrying out the preceding sentence, the Secretary
				shall give priority to collecting statistics on infant
				mortality.
				.
		
